UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7231


GEORGE A. COUSINS,

                    Petitioner - Appellant,

             v.

WARDEN KENDALL,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:19-cv-03021-TMC)


Submitted: November 30, 2021                                      Decided: March 17, 2022


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


George A. Cousins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Cousins seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Cousins’ 28 U.S.C. § 2254

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Cousins has not made

the requisite showing. ∗ Accordingly, we deny Cousins’ motions for a certificate of

appealability, to appoint counsel, and to vacate his sentence, and we dismiss the appeal.


       ∗
         The magistrate judge applied the clear and convincing standard to Cousins’ actual
innocence claim; however, the Supreme Court has rejected the argument that Congress
“replaced the standard for actual-innocence gateway claims prescribed in Schlup v. Delo,
513 U.S. 298, 327 (1995) (petitioner must show that it is more likely than not that no
reasonable juror would have convicted him in the light of the new evidence), with a clear
and convincing evidence requirement.” McQuiggin v. Perkins, 569 U.S. 383, 396 n.1
(2013) (internal quotation marks omitted). Any potential error in the district court’s
application of the appropriate standard is harmless because Cousins’ actual innocence
gateway claim does not meet the lower preponderance of the evidence standard.

                                              2
We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3